Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 6, 2014

                                      No. 04-14-00655-CV

                                  Ivarene and Victor HOSEK,
                                           Appellants

                                                v.

                                         Rosale SCOTT,
                                            Appellee

                 From the 81st Judicial District Court, Atascosa County, Texas
                              Trial Court No. 13-06-0559-CVA
                          Honorable Fred Shannon, Judge Presiding


                                         ORDER
       On November 5, 2014, appellee filed a Motion to Increase Supersedeas Bond from
$45,721.05 as set by the trial court to $914,421.30. If appellants desire to file a response to the
motion, they must do so no later than November 21, 2014. If appellants do not file a response by
November 21 2014, this court will rule on appellee’s motion without benefit of a response from
appellants.


                                                     _________________________________
                                                     Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of November, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court